 Case 20-41592          Doc 264     Filed 04/27/21 Entered 04/27/21 11:56:29             Desc Main
                                     Document     Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MINNESOTA

 In re:                                               BKY No. 20-41592

 The Comet Clothing Company, LLC,                     Chapter 11, Subchapter V

                  Debtor.


                               UNSWORN CERTIFICATE OF SERVICE

      I, Linda Marie Smith, declare under penalty of perjury that on April 26, 2021, I served a
copy of the attached:

Notice of Hearing and Motion of Debtor Objecting to the Claim of Choice Financial Group
(Claim No. 5) and Memorandum of Law

by mailing via first class U.S. Mail, with sufficient postage affixed, to the entities listed below,
at the addresses indicated below:

          Choice Bank – Cristen Purdy                 Comet Clothing Company, LLC
          6210 Wayzata Blvd.                          6117 Blue Circle Drive, Ste. 100
          Golden Valley, MN 55416                     Minnetonka, MN 55343

          Sarah J. Wencil
          Office of the U.S. Trustee Region 12
          300 S. Fourth Street, Ste. 1015
          Minneapolis, MN 55415


Executed on: April 27, 2021             Signed: /s/ Linda Marie Smith
                                               Linda Marie Smith
                                               Fabyanske, Westra, Hart & Thomson, P.A.
                                               333 South Seventh Street
                                               Suite 2600
                                               Minneapolis, MN 55402
                                               Telephone: 612-359-7600
                                               Facsimile: 612-359-7602




Active\086972\003\5816772.v1
